Title: From John Adams to John Adams Smith, 10 October 1808
From: Adams, John
To: Smith, John Adams



My dear Grandson
Quincy. Oct 10. 1808.

It gives me great pleasure to observe in your letter of the first of this month your increasing thirst for knowledge and attachment to your profession. Your natural aversion to politics will soon too soon wear away. A lawyer must be a politician. It is impossible to avoid it; he breathes constantly in a political atmosphere. The companies with whom he associates are all politicians. Judges, lawyers, Clerks converse on no other subject. Have a care however of Machiavel, Ignatius Loyola, and all the pharisaical tribe. Despise and abhor all their maxims. Preserve the natural feelings of your heart, and the unadulterated dictates of your understanding and politics will do you no harm.
The law is a laborious profession. Nocturna versate manu, versate diurna, her voluminous treasures.
Your fondness for New York is natural amiable and laudable. Settle in it if you See a prospect of success.
Bacon’s abridgment is a work of reputation but not of authority. No doubt your time will be employed to Some good purpose in reading it. But I Should have thought Lord Chief Justice Coke’s commentary upon Littleton and his other institutes better to succeed Blackstone. Original authors I have always thought Should precede compilations. As I keep no copies of my letters to you I hope you will excuse my old memory, if I repeat, what I may have often Said or written to you before. There are books perhaps now out of fashion which I found an advantage in reading, such as Lord Hale’s history of the common law; Fortescue, de laudibus legum anglia, Trials per pais doctor and student, Howell’s institute of the law in imitation of Justinian, Bracton Britton, Flita and Glanville. Vetero favites I think is the best rule. Barrington’s observations on the statutes is also a good book.
Nothing is of more importance to a lawyer than to get the titles of the law well fixed in his mind as you may from Blackstone’s analysis and then acquire by practice and habit, a readiness in turning to tables and indices, and from these to the titles and passages you Seek.
The civil law Should not be wholly neglected; I shall not advise you to read the pandect and all the innumerable and immeasurable volumes of the Commentaries upon it. But the institutes of Justinian, and especially the definitions in it, deserve your early attention—
The nature and different forms of government ought to be well considered. I do not mean that you should read Aristotle, Plato, Polybius, Hobbes, Harrington, Sidney and a hundred others at present. But De Lolme’s essay on the Constitution of England and Lord Bolingbroke’s political works are very proper to succeed Blackstone.
As to the impressment of Seamen, consider what it is even in England. It is an abuse. It is against Magna Charta, and the first principles of their constitution. It violates every right of a British subject; but it is tolerated or rather connived at as an abuse upon an alleged principle of necessity.
To pretend to extend this abuse to foreign Ships and formally to assert it as a right and command it to their officers as a duty, is a stretch of arbitrary power, that I could not have thought even England or France capable of.
The remainder of this year will be passed in a violent electioneering fermentation, and the ensuing Session of Congress will be Stormy. The new aspect of affairs in Spain will embarrass the administration and what they will do with the embargo, I cannot conjecture. Peace is my dear delight; but the peace of a church yard is not compatible with the wants and wishes of living men. I hope we Shall not incur the censure of Tacitus
“Solitudinem faciunt, pacem appellant.”
My age and my inclination lead me to acquiesce in whatever is to come; like the Scotch Shepherd I Say, “The weather tomorrow shall be such as I please.” “Such as God pleases you mean” said the traveller. “Well” replied the shepherd “What pleases him pleases me.” I am determined to be pleased as well as I can, who ever is president, or whether we have embargo or no embargo, war or peace. And in either case I shall be a peaceable citisen. I will venture however to say that I hope we shall not go to war with the spanish patriots for whom I feel an irresistible sympathy. When the French attempted to abolish their monarchy and all their ancient institutions and erect a levelling democracy I thought they were attempting impossibility. I pitied their errors, deplored their cruelties, and could not hope for their Success, because I know it was not in the nature of things nor in the order of providence.
